1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MARC ANTHONY COLON,                               Case No. 3:18-cv-00490-MMD-CBC

7                                   Petitioner,                        ORDER
               v.
8
      R. BAKER, et al.,
9
                                Respondents.
10

11          Petitioner has filed a motion for appointment of counsel (ECF No. 2), a request for

12   extension of time to submit payment (ECF No. 6), and an application to proceed in forma

13   pauperis (ECF No. 8). Petitioner has also paid the filing fee (ECF No. 7), which makes the

14   application moot. Nonetheless, Petitioner cannot afford counsel, and the issues presented

15   in his case warrant the appointment of counsel. See 18 U.S.C. § 3006A(a)(2)(B).

16          It is therefore ordered that Petitioner’s request for extension of time to submit

17   payment (ECF No. 6) is granted.

18          It is further ordered that Petitioner’s application to proceed in forma pauperis (ECF

19   No. 8) is denied as moot.s

20          It is further ordered that the Clerk of Court file the petition for a writ of habeas

21   corpus.

22          It is further ordered that that Petitioner’s motion for appointment of counsel (ECF

23   No. 2) is granted. The Federal Public Defender is provisionally appointed to represent

24   Petitioner.

25          It is further ordered that the Federal Public Defender must, within 30 days from the

26   date that this order is entered, undertake direct representation of Petitioner, or indicate to

27   the Court his inability to represent Petitioner in these proceedings. If the Federal Public

28   Defender does undertake representation of Petitioner, he will then have 60 days to file an
1    amended petition for a writ of habeas corpus, if desired. If the Federal Public Defender is

2    unable to represent Petitioner, then the Court will appoint alternate counsel.

3           It is further ordered that neither the foregoing deadline nor any extension thereof

4    signifies or will signify any implied finding of a basis for tolling during the time period

5    established. Petitioner at all times remains responsible for calculating the running of the

6    federal limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

7           It is further ordered that the clerk add Aaron Ford, Attorney General for the State of

8    Nevada, as counsel for Respondents.

9           It is further ordered that the Clerk of Court electronically serve both the Attorney

10   General of the State of Nevada and the Federal Public Defender a copy of the petition and

11   a copy of this order.

12          It is further ordered that Respondents’ counsel must enter a notice of appearance

13   within 20 days of entry of this order, but no further response will be required from

14   Respondents until further order of the court.

15          It is further ordered that, notwithstanding Local Rule LR IC 2-2(g), paper copies of

16   any electronically filed exhibits need not be provided to chambers or to the staff attorney,

17   unless later directed by the Court.

18          DATED THIS 22nd day of April 2019.

19
20
                                                         MIRANDA M. DU
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28

                                                     2
